Name: Council Regulation (EEC) No 3877/87 of 18 December 1987 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice
 Type: Regulation
 Subject Matter: consumption;  agricultural policy;  plant product
 Date Published: nan

 24. 12. 87 Official Journal of the European Communities No L 365/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3877/87 of 18 December 1987 amending Regulation (EEC) No 1418/76 on the common organization of the market in rice THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Whereas Article 1 (2) of Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by Regulation (EEC) No 1907/87 (3), makes a distinction between 'round grain rice' and grain rice' and 'long grain rice' ; Whereas it is the practice on the world market to distin ­ guish between three categories of rice, namely long grain, medium grain and round grain ; whereas it is desirable, to ensure conformity with the world market and thus a greater degree of transparency on the Community market, to make provision for a similar classification of rice ; Whereas, to ensure that the balance of the internal market is not disrupted in connection with this new classifica ­ tion, the present arrangements for calculating the levies, namely whose which apply to long grain rice, should be maintained for medium grain rice ; Whereas five sowing operations are sufficient to ensure the effective start of the new guidance and, consequently, aid may be suspended after the sowing operations at the 1992 harvest, 1 . Article 1 (2) shall be replaced by the following : '2. For the purposes of this Regulation, the terms "paddy rice", "husked rice", "semi-milled rice", "wholly milled rice", "round grain rice", "medium grain rice", "long grain rice" and "broken rice" are defined in Annex A.'. 2. In Article 8 (2), the following subparagraph shall be added : 'This aid shall be granted for the first time in respect of rice sown during the 1987/1988 marketing year.' 3 . In Article 11 , the following paragraph shall be inserted : 'la . The levies applicable to medium grain rice at each stage of milling shall be those applicable to long grain rice at the same stage of milling.' 4. Article 1 6 (2) shall be replaced by the following : l '2. A price quoted for medium grain rice may be used to calculate the cif price for long grain rice. The cif prices shall be calculated for goods in bulk, on the basis of the most favourable purchasing opportunities on the world market arrived at, in respect of each of the types of rice referred to in paragraph 1 , on the basis of the quotations or prices on that market, adjusted according to any difference in quality as compared with the standard quality and, where appro ­ priate, according to the conversion rate, manufacturing costs and the value of by-products.' 5 . Annex A ( 1 ) (d) shall be replaced by the following : '(d) Wholly milled rice : paddy rice from which the husk, the whole of the outer and inner layers of the pericarp, the whole of the germ in the case of long grain or medium grain rice, and at least part thereof in the case of round grain rice have been removed, but in which longitudinal white stria ­ tions may remain on not more than 10 % of the grains .' 6 . Annex A (2) shall be replaced by the following : '2 . (a) Round grain rice : rice, the grains of which are of a length not exceeding 5,2 mm and of a length/width ratio of less than 2 ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1418/76 is hereby amended as follows : (') OJ No C 156, 15. 6 . 1987. 0 OJ No L 166, 25. 6 . 1976, p . 1 . 0 OJ No L 182, 3 . 7. 1987, p. 51 . No L 365/2 Official Journal of the European Communities 24. 12. 87 (ii) sieve the sample so as to retain only whole grains ; (iii) carry out two measurements consisting of 1 00 grains each and find the average ; (iv) express the result in millimetres, rounded off to one decimal place .' (b) Medium grain rice : rice, the grains of which are of a length exceeding 5,2 mm but not exceeding 6,0 mm and of a length/width ratio no greater than 3 . (c) Long grain rice : (A) rice, the grains of which are of a length exceeding 6,0 mm and of which the leng ­ th/width ratio is greater than 2 but less than 3 ; (B) rice, the grains of which are of a length exceeding 6,0 mm and of which the length/width ratio is equal to or greater than 3 . (d) Measurements of the grains : rain measure ­ ments are taken on wholly milled rice by the following method : (i) take a representative sample from the consignment ; Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 September 1988 . However, Article 1 (2) shall apply from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 December 1987. For the Council The President N. WILHJELM